The Court
held that the petition did not bring the case within the law as the relator construes it. There is no showing that the second assignment from Handy to the relator, or any evidence thereof, was brought to the notice of the respondent, nor that any request for the certificate was made of the respondent. In the absence of these the respondent ivas under no obligation to issue the certificate.
The Court also held, Ghristiancy, Oh. J., dissenting, that a substitute is not a volunteer within the meaning of the acts t providing for bounties to volunteers. These acts apply only to volunteers, as the people ordinarily understand the term, and not to one who enters the service in the place of another, as a substitute for hire.
Mandamus refused.